UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22648 Aspiriant Global Equity Trust (Exact name of registrant as specified in charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of principal executive offices) ( Zip code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code: (310) 806-4000 Date of fiscal year end: Feb 28 Date of reporting period: February 28, 2014 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND A series of Aspiriant Global Equity Trust Annual Report February 28, 2014 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND TABLE OF CONTENTS Letter to Shareholders 2 Growth of a $10,000 Investment and Performance 6 Schedule of Investments 7 Summary of Investments 32 Statement of Assets and Liabilities. 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 36 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 50 Other Information 51 Expense Example 52 Trustees and Officers 53 2 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND LETTER TO SHAREHOLDERS February 28, 2014 THE FIRST FISCAL YEAR The Aspiriant Risk-Managed Global Equity Fund (the “Fund”) was conceived and launched as a solution for Aspiriant’s clients to remain invested in global equity through all parts of the market cycle, particularly during periods of steep market downturns. Immediately following the deepest part of the 2008 financial crisis, Aspiriant initiated a multi-year research endeavor with the goal of implementing a solution prior to the next serious downturn. The Fund was launched with three goals: achieve growth through long term capital appreciation; generate additional income and reduce volatility through covered call writing; and help protect the value of assets against periods of severe market stress through tail risk management. This combination of strategies was designed to eliminate the temptation to ‘time the market’ (a virtual impossibility) and remain invested in global equities over the long-term, as studies of long-term market returns and asset allocation indicate that staying invested in equities is an important part of maximizing investment returns. Finally, Aspiriant believes in the long-term growth of the global economy. Global equity exposure offers the possibility of a cost-effective and tax-efficient way to participate in economic progress in both developed and emerging markets. We are excited to mark the Fund’s first fiscal year (April 4, 2013 to February 28, 2014). GLOBAL EQUITY MARKETS Global equity performance was very strong, with the MSCI ACWI All Cap Index up more than 18% for the year. The US equity market also rose steeply, with small capitalization stocks leading the charge; the small capitalization Russell 2000® Index outpaced the S&P 500® (31.56% versus 25.37%) during the year. Looking at the equity style impact on US returns, growth stocks outran value stocks with the Russell 1000® Growth Index returning 29.14% and the Russell 1000® Value Index returning 23.44% during the year. Moving to the developed overseas markets, the MSCI EAFE Index returned a respectable 19.28% for the year; certainly strong, but still lagging behind the US market. As with the US market, international developed small cap stocks outpaced large cap stocks with the MSCI EAFE Small Cap Index returning 26.26% for the year. In sharp contrast, emerging markets significantly underperformed both US and international developed markets for the year, as illustrated by the MSCI Emerging Markets Index, returning -6.01%). The emerging markets include a broad group of countries with different economic drivers and therefore, had a wide range of country returns for the year. For example, Greece posted a stellar 49.92% return while Turkey dropped -34.33% in US Dollars during the year ending February 2014. FUND REVIEW During our first year, we experienced a strong equity market with very low risk levels. While these conditions generally serve as tailwinds in an overall investment portfolio, these very same conditions act as headwinds for an equity risk-managed portion of a portfolio. As a result, the Fund returned 10.24% during the year, trailing the benchmark, the MSCI ACWI All Cap Index, which returned 18.07%. However, given the unusually strong market and very low risk levels (for example, S&P 500 up 35% and MSCI EAFE Index up 19.28% for the year), we expected the Fund’s underperformance. The Fund did have some important positive highlights during the year, which are specified in the Fund Strategy Review. 3 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND LETTER TO SHAREHOLDERS (Continued) February 28, 2014 STRATEGY DESCRIPTIONS AND REVIEW As a reminder, the Fund seeks to deliver on three goals: • Strategy #1. Global Equity Strategy. Achieve growth through long-term capital appreciation. • Strategy #2. Covered Call Writing Strategy. Generate additional income and reduce volatility through covered call writing. • Strategy #3. Tail-Risk Management Strategy. Protect the value of assets against periods of severe market stress through tail risk management. Global Equity Strategy The Global Equity Strategy had multiple large positive factors and one detractor in the Fund’s first fiscal year. On the positive side, the momentum, quality and small capitalization tilts in the Global Equity Strategy all worked well towards boosting the strategy’s performance. As discussed in the Global Equity Markets section, the global developed equity markets had a very strong year ending February 2014 with the US market leading during the period (Wilshire 5000 Total Market IndexSM returned 26.3%). US stocks are an important component of the Global Equity Strategy, making up more than 50% of the equity allocation. The largest detractor was the Fund’s overweight to emerging markets equities, with the MSCI Emerging Markets Index returning a dismal -6.01%. Emerging markets dragged down otherwise positive performance in the Global Equity Strategy. Covered Call Writing and Tail-Risk Management Strategies As expected during a rapidly rising equity market, the Covered Call Writing Strategy dragged down performance during the year. However, examining results on a month-by-month basis, there were, as expected, certain months during which the Covered Call Writing Strategy added to performance. For example, in January 2014 where the global markets were negative (measured by the MSCI ACWI All Cap Index, -3.67%), the Covered Call Writing Strategy added more than 60 basis points to the Fund. To further place the fiscal year impact of the Covered Call Writing Strategy into perspective, while the strategy lost approximately 1% during the period, a similar strategy run by the Chicago Board of Options Exchange (CBOE), the CBOE S&P 500 BuyWrite Index (BXMSM), lost nearly -15% during the same period. Thus, the Fund’s Call Writing Strategy performed well by reducing volatility in the Fund and adding to Fund performance in the negative months. Tail-risk management is designed to be protective in precipitously falling markets. Given the strong market conditions, there were only two specific opportunities for the Tail-Risk Management Strategy to add significant value to the overall Fund performance during the fiscal year. In June 2013, both developed equity markets and, in particular, emerging markets tumbled when the US Federal Reserve announced the potential tapering of the government asset purchase program. As discussed in the Fund’s June 2013 Performance Commentary, the Fund’s June return exceeded the benchmark (MSCI ACWI All Cap Index) due in part to the Tail-Risk Management Strategy, which outperformed in the falling markets. The Tail-Risk Management Strategy also added significantly to performance in January 2014, where volatility levels in the market (as measured by the CBOE Volatility Index®) reached to the highest levels since October 2013. Over the entire year, the strategy was a drag on Fund performance. However, this is not surprising in a prevailing period of strong equity markets coupled with very low risk levels. 4 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND LETTER TO SHAREHOLDERS (Continued) February 28, 2014 In summary, all three strategies performed as expected in the market conditions experienced during the Fund’s first fiscal year. Specifically, the Global Equity Strategy was a source of asset growth, and both the Covered Call Writing and Tail-Risk Management Strategies added return during months of negative performance and/or increased volatility. Most significantly, the Tail-Risk Management Strategy protected the emerging markets during the steep drop, offsetting the huge negative emerging markets return for the month (MSCI Emerging Markets Index, June 2013, -6.37%). LOOKING AHEAD We launched the Aspiriant Risk-Managed Global Equity Fund with one overarching goal: to serve as a solution for Aspiriant’s clients to remain invested in global equities through all parts of the market cycle, particularly during periods of steep market downturns. By design, we recognize the Fund will likely underperform in certain environments, such as the bull market experienced since the Fund’s inception. However, as the Fund was conceived for long-term investing by long-term investors, we tend not to be overly preoccupied by short-term performance. Our focus remains on performance over an entire market cycle and we encourage investors to share that objective. Moreover, the Fund’s performance has proven to be consistent with our expectations, which gives us confidence the Fund was properly conceived, designed and executed. Looking ahead, we are concerned about the opportunity that exists within equity and fixed income securities around the world. In fact, we see very few opportunities to take advantage of attractive valuations. At the same time, we cannot point to a specific “triggering event” on the horizon that would likely, and predictability, result in an abrupt pullback in the market. This, of course, reinforces difficulty of market timing. We think the coming months will oscillate through periodic pullbacks and advances until earnings and growth catch up to valuations. Given this outlook, we believe we are entering an environment in which risk-managed equities, including the Fund, should prove themselves. In that regard, we believe a risk-managed solution, especially one that does not give up the possibility of a substantial upside due to long-term capital appreciation, should be considered for an allocation in a globally and risk-diversified portfolio. Then, if the market rally persists, investors continue to benefit from equity exposure; if the rally severely reverses, investors are prepared to weather the storm. Hilarie C. Green, CFA® Managing Director – Aspiriant Funds Group John Allen, CFA® Chief Investment Officer The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1.877.997.9971. An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, investing in smaller companies with limited resources, foreign securities and currencies, emerging markets, derivatives and illiquid investments, and use of predictive models. A value oriented investing style may go in and out of favor which may cause the Fund to sometimes underperform other equity funds. 5 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND LETTER TO SHAREHOLDERS (Continued) February 28, 2014 Foreign securities have additional risks including currency rate changes, political and economic instability, less regulation and market liquidity. Investments in emerging markets involve even greater risks. The Fund may invest in derivatives which can be highly volatile, illiquid, difficult to value, and changes in the value of a derivative may not correlate with the underlying securities or other securities held directly by the Fund. Such risks include losses which, as a result of leverage, can be substantially greater than the derivatives’ original cost. There is also a possibility that derivatives may not perform as intended which can reduce opportunity for gain or result in losses by offsetting positive returns in other securities the Fund owns. The adviser and sub-advisers may be unable to construct the Fund’s investment portfolio such that the intended federal tax implications, when making investment decisions with respect to individual securities, are achieved. The views expressed are those of the authors at the time created. They do not necessarily reflect the views of other persons in the Aspiriant, LLC organization. These views are subject to change at any time based on market and other conditions, and Aspiriant disclaims any responsibility to update such views. No forecasts can be guaranteed. These views may not be relied upon as investment advice or as an indication of trading intent on behalf of any Aspiriant portfolio. Please consider the Fund’s investment objectives, risks, charges and expenses carefully before investing. The prospectus that contains this and other information about the Fund is available by calling 1-877-997-9971 and should be read carefully prior to investing. The MSCI ACWI All Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. The MSCI EAFE Index (Europe, Australasia, Far East) is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the US & Canada. The MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance of emerging markets. The MSCI EAFE Small Cap Index is an equity index which captures small cap representation across Developed Markets countries around the world, excluding the US and Canada. The S&P 500 is a market capitalization-weighted index that includes 500 stocks representing all major industries. Returns are denominated in US Dollars and include reinvested dividends. The index is a proxy for the performance of the broad US equity market through changes in aggregate market value. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 is a subset of the Russell 3000 Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The Wilshire 5000 Total Market Index represents the broadest index for the U.S. equity market, measuring the performance of all U.S. equity securities with readily available price data. The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index. CFA® and Chartered Financial Analyst® are registered trademarks owned by CFA Institute. 6 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND GROWTH OF A $10, February 28, 2014 (Unaudited) The above graph assumes an initial investment of $10,000 in the Advisor Shares made as of the close of business on April 4, 2013 (Commencement of the Fund’s Operations). Total Returns as of February 28, 2014 Since Inception* Aspiriant Risk-Managed Global Equity Fund Advisor Shares 10.24% MSCI ACWI All Cap Index (1) 18.07% The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1.877.997.9971, or go to www.aspiriantfunds.com. * For the period close of business April 4, 2013 (commencement of operations) through February 28, 2014. The MSCI ACWI All Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. Returns include the reinvestment of distributions but do not consider sales charges. Performance is shown for illustrative purposes only and does not predict or depict the performance of the Fund. The above referenced Index does not reflect the deduction of fees and taxes associated with a mutual fund, such as investment management and fund accounting fees. Investors cannot invest directly in an index, although they can invest in their underlying securities. 7 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS As of February 28, 2014 Number of Shares Value COMMON STOCK – 93.4% AUSTRALIA – 2.0% AGL Energy Ltd. $ AMP Ltd. Ansell Ltd. Asciano Ltd. ASX Ltd. Aurizon Holdings Ltd. Australia & New Zealand Banking Group Ltd. Bank of Queensland Ltd. Bendigo and Adelaide Bank Ltd.1 BHP Billiton Ltd. - ADR BlueScope Steel Ltd.* Brambles Ltd. CFS Retail Property Trust Group - REIT Challenger Ltd.* Commonwealth Bank of Australia Commonwealth Property Office Fund - REIT Computershare Ltd. CSL Ltd. Dexus Property Group - REIT Echo Entertainment Group Ltd. Federation Centres Ltd. - REIT Flight Centre Travel Group Ltd.1 Fortescue Metals Group Ltd.1 Goodman Group - REIT GPT Group - REIT Incitec Pivot Ltd. Leighton Holdings Ltd.1 Lend Lease Group Macquarie Group Ltd. Mirvac Group - REIT National Australia Bank Ltd. Newcrest Mining Ltd. Origin Energy Ltd. QBE Insurance Group Ltd. Rio Tinto Ltd. Sonic Healthcare Ltd. Stockland - REIT Suncorp Group Ltd. Sydney Airport Tatts Group Ltd. Number of Shares Value COMMON STOCK (Continued) AUSTRALIA (Continued) Telstra Corp. Ltd. $ Toll Holdings Ltd.1 Wesfarmers Ltd. Westfield Group - REIT Westfield Retail Trust - REIT Westpac Banking Corp. Woodside Petroleum Ltd.1 Woolworths Ltd. WorleyParsons Ltd. AUSTRIA – 0.1% CA Immobilien Anlagen A.G.* CAT Oil A.G. Conwert Immobilien Invest S.E. Oesterreichische Post A.G. Wienerberger A.G. BELGIUM – 0.3% Ackermans & van Haaren N.V. Ageas Anheuser-Busch InBev N.V. Barco N.V. Befimmo S.A. - REIT* Cofinimmo - REIT* Colruyt S.A. D'ieteren S.A. Delhaize Group S.A. Groupe Bruxelles Lambert S.A. KBC Ancora* BERMUDA – 3.0% African Minerals Ltd.* Aircastle Ltd. Aspen Insurance Holdings Ltd. Assured Guaranty Ltd.2 Axis Capital Holdings Ltd. Bunge Ltd. BW Offshore Ltd. Cheung Kong Infrastructure Holdings Ltd. Endurance Specialty Holdings Ltd. 8 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) BERMUDA (Continued) Everest Re Group Ltd. $ First Pacific Co., Ltd. GOME Electrical Appliances Holding Ltd.1 Gulf Keystone Petroleum Ltd.* Helen of Troy Ltd.*2 Hiscox Ltd. Kerry Logistics Network Ltd.* Kerry Properties Ltd. Li & Fung Ltd.1 Marvell Technology Group Ltd.2 Noble Group Ltd. NWS Holdings Ltd. Orient Overseas International Ltd. Orient-Express Hotels Ltd. - Class A* PartnerRe Ltd. Petra Diamonds Ltd.* Platinum Underwriters Holdings Ltd. Shangri-La Asia Ltd. Signet Jewelers Ltd. Validus Holdings Ltd. Yue Yuen Industrial Holdings Ltd. BRAZIL – 2.4% AMBEV S.A. - ADR CCR S.A.* Cia Brasileira de Distribuicao Grupo Pao de Acucar - ADR Cia de Saneamento Basico do Estado de Sao Paulo - ADR Cia Energetica de Minas Gerais - ADR Cielo S.A. CPFL Energia S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A. Localiza Rent a Car S.A. Lojas Renner S.A. Natura Cosmeticos S.A. Qualicorp S.A.* Raia Drogasil S.A. Souza Cruz S.A. Number of Shares Value COMMON STOCK (Continued) BRAZIL (Continued) Telefonica Brasil S.A. - ADR $ Tim Participacoes S.A. - ADR Totvs S.A. Tractebel Energia S.A.* Ultrapar Participacoes S.A. WEG S.A. CANADA – 2.9% Advantage Oil & Gas Ltd.* Aecon Group, Inc. AGF Management Ltd. - Class B1 Agnico Eagle Mines Ltd.1 Agrium, Inc. Aimia Inc. Alacer Gold Corp. Alaris Royalty Corp. Allied Properties Real Estate Investment Trust - REIT ARC Resources Ltd. Artis Real Estate Investment Trust - REIT ATS Automation Tooling Systems, Inc.* Avigilon Corp.* B2Gold Corp.* Badger Daylighting Ltd. Bank of Montreal Bank of Nova Scotia Bankers Petroleum Ltd.* Barrick Gold Corp.1 Bell Aliant, Inc. BlackBerry Ltd.* Boardwalk Real Estate Investment Trust - REIT Bombardier, Inc. - Class B1 Brookfield Asset Management, Inc. - Class A Brookfield Office Properties, Inc. CAE, Inc. Calloway Real Estate Investment Trust - REIT Canaccord Genuity Group, Inc. 9 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Canadian Apartment Properties REIT - REIT $ Canadian Imperial Bank of Commerce Canadian National Railway Co.1 Canadian Natural Resources Ltd. Canadian Pacific Railway Ltd. Canadian Real Estate Investment Trust - REIT Canadian Tire Corp. Ltd. - Class A Canfor Corp.* Capstone Mining Corp.* Catamaran Corp.* Celestica, Inc.* Centerra Gold, Inc. Chartwell Retirement Residences - REIT CI Financial Corp. Cineplex, Inc. Cominar Real Estate Investment Trust - REIT Constellation Software, Inc. Corus Entertainment, Inc. - Class B Cott Corp. Crescent Point Energy Corp.1 Davis + Henderson Corp. DeeThree Exploration Ltd.* Detour Gold Corp.* Dollarama, Inc. Dominion Diamond Corp.* Dundee Real Estate Investment Trust - Class A - REIT Element Financial Corp.* Empire Co., Ltd. - Class A Encana Corp. Enerflex Ltd. Enerplus Corp.1 Ensign Energy Services, Inc. Extendicare, Inc. Finning International, Inc. First Majestic Silver Corp.* FirstService Corp. Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Fortuna Silver Mines, Inc.* $ Genworth MI Canada, Inc. George Weston Ltd. Gibson Energy, Inc. Granite Real Estate Investment Trust* Great-West Lifeco, Inc.1 Horizon North Logistics, Inc. Husky Energy, Inc. IGM Financial, Inc. Imperial Oil Ltd. Industrial Alliance Insurance & Financial Services, Inc.1 Intertape Polymer Group, Inc. Ithaca Energy, Inc.* Jean Coutu Group PJC, Inc. - Class A Keyera Corp. Kinross Gold Corp. Labrador Iron Ore Royalty Corp. Laurentian Bank of Canada Linamar Corp. Lions Gate Entertainment Corp.1 2 Magna International, Inc. Manitoba Telecom Services, Inc. Manulife Financial Corp. Maple Leaf Foods, Inc. Mullen Group Ltd.1 National Bank of Canada Nevsun Resources Ltd. Norbord, Inc. North West Co., Inc. OceanaGold Corp.* Onex Corp. Open Text Corp.1 Osisko Mining Corp.* Paramount Resources Ltd. - Class A* Parex Resources, Inc.* Pason Systems, Inc. Pengrowth Energy Corp. Potash Corp. of Saskatchewan, Inc. Power Corp. of Canada Precision Drilling Corp. 10 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) CANADA (Continued) Pretium Resources, Inc.*1 $ Quebecor, Inc. - Class B RioCan Real Estate Investment Trust - REIT Rogers Communications, Inc. - Class B RONA, Inc. Royal Bank of Canada ShawCor Ltd. Sherritt International Corp. Shoppers Drug Mart Corp.1 Silver Standard Resources, Inc.* Stantec, Inc. Sun Life Financial, Inc.1 Suncor Energy, Inc.1 Superior Plus Corp. Tahoe Resources, Inc.* Teck Resources Ltd. - Class B Tesco Corp.* TMX Group Ltd. Toronto-Dominion Bank Transcontinental, Inc. - Class A TransGlobe Energy Corp.* Trinidad Drilling Ltd. Uranium Participation Corp.* Valeant Pharmaceuticals International, Inc.*1 Vermilion Energy, Inc. West Fraser Timber Co., Ltd. Westshore Terminals Investment Corp. CAYMAN ISLANDS – 0.6% ANTA Sports Products Ltd. ASM Pacific Technology Ltd.1 Belle International Holdings Ltd.1 Fresh Del Monte Produce, Inc. Geely Automobile Holdings Ltd.1 MGM China Holdings Ltd. Phoenix Group Holdings Sands China Ltd. Sino Biopharmaceutical Ltd. Number of Shares Value COMMON STOCK (Continued) CAYMAN ISLANDS (Continued) Tencent Holdings Ltd. $ Tingyi Cayman Islands Holding Corp. Wynn Macau Ltd. CHILE – 1.0% Banco Santander Chile - ADR Cencosud S.A. Empresa Nacional de Electricidad S.A.* Empresas COPEC S.A. Enersis S.A. - ADR S.A.C.I. Falabella Sociedad Quimica y Minera de Chile S.A. - B Shares - ADR CHINA – 0.3% China Shenhua Energy Co., Ltd. - Class H China Telecom Corp. Ltd. - Class H PetroChina Co., Ltd. - Class H Sinopharm Group Co., Ltd. - Class H1 Tsingtao Brewery Co., Ltd. - Class H CURACAO – 0.1% Orthofix International N.V.* DENMARK – 0.3% Auriga Industries A/S - B Shares* GN Store Nord A/S NKT Holding A/S Pandora A/S 93 Rockwool International A/S - B Shares Royal Unibrew A/S TDC A/S Topdanmark A/S* FINLAND – 0.4% Caverion Corp.* Citycon OYJ* Huhtamaki OYJ Orion OYJ - Class B 11 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) FINLAND (Continued) Ramirent OYJ $ Rautaruukki OYJ* Sampo - A Shares Sponda OYJ Tieto OYJ Wartsila OYJ Abp FRANCE – 2.1% Alten S.A.* AXA S.A. BNP Paribas S.A. Cie Generale des Etablissements Michelin CNP Assurances Danone Derichebourg S.A. Electricite de France Ipsen S.A. Kering Klepierre - REIT Lagardere SCA Metropole Television S.A. Natixis Nexity S.A.* Plastic Omnium S.A. Rallye S.A.* Renault S.A. Safran S.A. Sanofi Schneider Electric S.A. SCOR S.E. Societe BIC S.A. Societe Generale S.A. Societe Television Francaise 1 Suez Environnement Co. Technicolor S.A.* Teleperformance Thales S.A. Total S.A. Unibail-Rodamco S.E. - REIT Valeo S.A. Number of Shares Value COMMON STOCK (Continued) FRANCE (Continued) Vivendi S.A. $ GERMANY – 2.1% Adidas A.G. Allianz S.E. Alstria Office REIT- A.G. - REIT Aurelius A.G. BASF S.E. Bayer A.G. Bayerische Motoren Werke A.G. Bertrandt A.G. Continental A.G. Deutsche Boerse A.G. Deutsche Euroshop A.G. Deutsche Lufthansa A.G.* Deutsche Post A.G. Deutsche Telekom A.G. Drillisch A.G. Duerr A.G. Freenet A.G. Grammer A.G. HeidelbergCement A.G. Heidelberger Druckmaschinen A.G.* Krones A.G. LEG Immobilien A.G. Merck KGaA Morphosys A.G.* Muenchener Rueckversicherungs A.G. Nordex S.E.* OSRAM Licht A.G.* QSC A.G. Rhoen Klinikum A.G. Stada Arzneimittel A.G. United Internet A.G. Wincor Nixdorf A.G. GIBRALTAR – 0.0% Bwin.Party Digital Entertainment PLC 12 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) GUERNSEY – 0.1% Resolution Ltd. $ HONG KONG – 0.7% AIA Group Ltd. Bank of East Asia Ltd.1 BOC Hong Kong Holdings Ltd. Cathay Pacific Airways Ltd. Cheung Kong Holdings Ltd. China Mobile Ltd. China Resources Enterprise Ltd. CLP Holdings Ltd. Galaxy Entertainment Group Ltd.* Hang Lung Properties Ltd.1 Hang Seng Bank Ltd. Henderson Land Development Co., Ltd. HKT Trust and HKT Ltd. Hong Kong & China Gas Co., Ltd.1 Hong Kong Exchanges and Clearing Ltd.1 Hopewell Holdings Ltd. Hutchison Whampoa Ltd. Hysan Development Co., Ltd. Link REIT - REIT MTR Corp. Ltd. New World Development Co., Ltd. PCCW Ltd.1 Power Assets Holdings Ltd. Sino Land Co., Ltd. SJM Holdings Ltd. Sun Art Retail Group Ltd.1 Sun Hung Kai Properties Ltd. Swire Pacific Ltd. - Class A Wharf Holdings Ltd. Wheelock & Co., Ltd. INDIA – 0.1% Dr Reddy's Laboratories Ltd. - ADR INDONESIA – 0.5% Bank Central Asia Tbk P.T. Bank Mandiri Persero Tbk P.T. Number of Shares Value COMMON STOCK (Continued) INDONESIA (Continued) Gudang Garam Tbk P.T. $ Indo Tambangraya Megah Tbk P.T. Perusahaan Gas Negara Persero Tbk P.T. Semen Indonesia Persero Tbk P.T. Telekomunikasi Indonesia Persero Tbk P.T. IRELAND – 0.7% Accenture PLC - Class A Alkermes PLC* DCC PLC Eaton Corp. PLC Endo Health Solutions, Inc.* Greencore Group PLC Ingersoll-Rand PLC2 Jazz Pharmaceuticals PLC*2 Seagate Technology PLC UDG Healthcare PLC ISLE OF MAN – 0.0% Genting Singapore PLC Playtech PLC ISRAEL – 0.1% Babylon Ltd.* Elbit Systems Ltd. Gazit-Globe Ltd. Israel Discount Bank Ltd. - Class A* Osem Investments Ltd.* Paz Oil Co., Ltd. Rami Levi Chain Stores Hashikma Marketing 2006 Ltd. Shikun & Binui Ltd. Strauss Group Ltd. ITALY – 0.9% A2A S.p.A. Autogrill S.p.A.* Banca Generali S.p.A. Banca Popolare di Milano Scarl* Beni Stabili S.p.A. - REIT 13 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) ITALY (Continued) Brembo S.p.A. $ Enel S.p.A. Eni S.p.A. ERG S.p.A. Intesa Sanpaolo S.p.A. Mediaset S.p.A.* Prysmian S.p.A. Recordati S.p.A. Safilo Group S.p.A.* Salvatore Ferragamo S.p.A. UniCredit S.p.A. Unione di Banche Italiane SCPA Yoox S.p.A.* JAPAN – 5.6% 77 Bank Ltd. 2 Activia Properties, Inc. - REIT Adastria Holdings Co., Ltd. ADEKA Corp.* 11 Advance Residence Investment Corp. - REIT Aeon Mall Co., Ltd. Alfresa Holdings Corp.* AnGes MG, Inc.* AOKI Holdings, Inc.* Aoyama Trading Co., Ltd. Arcs Co., Ltd. Asahi Kasei Corp. Astellas Pharma, Inc. Bridgestone Corp. Bunka Shutter Co., Ltd.* Canon, Inc. Casio Computer Co., Ltd. Central Japan Railway Co. Century Tokyo Leasing Corp. Chiba Bank Ltd. Chugai Pharmaceutical Co., Ltd. CKD Corp. CyberAgent, Inc. Dai Nippon Printing Co., Ltd. Daibiru Corp. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Daicel Corp. $ Daihatsu Motor Co., Ltd. Daiichi Sankyo Co., Ltd. Daiichikosho Co., Ltd. Daikoku Denki Co., Ltd.* Daikyo, Inc. Daio Paper Corp.* Daishi Bank Ltd.* Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. 2 Daiwa House REIT Investment Corp. - REIT 3 Daiwa House Residential Investment Corp. - REIT 2 Daiwa Office Investment Corp. - REIT Daiwa Securities Group, Inc. Dena Co., Ltd. DTS Corp.* Dwango Co., Ltd.* Earth Chemical Co., Ltd.* East Japan Railway Co. en-japan, Inc. Exedy Corp.* F@N Communications, Inc. Fields Corp.* 6 Frontier Real Estate Investment Corp. - REIT* Fuji Electric Co., Ltd. Fuji Heavy Industries Ltd. Fuji Oil Co., Ltd.* Fuji Seal International, Inc.* Fukuoka Financial Group, Inc. 5 Fukuoka REIT Co. - REIT* Fuyo General Lease Co., Ltd.* 1 Global One Real Estate Investment Corp. - REIT* 17 GLP J-Reit - REIT GNI Group Ltd.* Gulliver International Co., Ltd. Hankyu Hanshin Holdings, Inc. 1 Hankyu Reit, Inc. - REIT Haseko Corp.* 14 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Heiwa Real Estate Co., Ltd.* $ Higo Bank Ltd. Hino Motors Ltd. HIS Co., Ltd. Hitachi Kokusai Electric, Inc.* Hogy Medical Co., Ltd. Hokkoku Bank Ltd. Honda Motor Co., Ltd. Hulic Co., Ltd. Hyakugo Bank Ltd. Hyakujushi Bank Ltd.* IBJ Leasing Co., Ltd.* Ichiyoshi Securities Co., Ltd.* 80 Iida Group Holdings Co., Ltd.* 6 Ikyu Corp. Inabata & Co., Ltd.* 1 Industrial & Infrastructure Fund Investment Corp. - REIT Isuzu Motors Ltd. ITOCHU Corp. Izumi Co., Ltd.* J Front Retailing Co., Ltd. Jaccs Co., Ltd.* Japan Airlines Co., Ltd. Japan Airport Terminal Co., Ltd. 10 Japan Excellent, Inc. - REIT Japan Exchange Group, Inc. 22 Japan Hotel REIT Investment Corp. - REIT 5 Japan Logistics Fund, Inc. - REIT* 4 Japan Real Estate Investment Corp. - REIT 10 Japan Rental Housing Investments, Inc. - REIT 4 Japan Retail Fund Investment Corp. - REIT Japan Steel Works Ltd. 18 Japan Tissue Engineering Co., Ltd.* Japan Tobacco, Inc. JFE Holdings, Inc. JGC Corp. Juroku Bank Ltd.* Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Justsystems Corp.* $ Kakaku.com, Inc.* Kansai Electric Power Co., Inc.* Kao Corp. KDDI Corp. Keisei Electric Railway Co., Ltd.* Keiyo Bank Ltd.* 3 Kenedix Office Investment Corp. Kenedix, Inc.* Kinden Corp.* Kirin Holdings Co., Ltd. Kissei Pharmaceutical Co., Ltd.* Kiyo Bank Ltd.* Koito Manufacturing Co., Ltd.* Kokuyo Co., Ltd.* Komori Corp. Konica Minolta, Inc. Kose Corp. KYORIN Holdings, Inc. Kyoritsu Maintenance Co., Ltd.* Leopalace21 Corp.* Livesense, Inc.* Maeda Road Construction Co., Ltd.* Mandom Corp.* Marui Group Co., Ltd. Marusan Securities Co., Ltd. Matsumotokiyoshi Holdings Co., Ltd.* Mazda Motor Corp.* Medipal Holdings Corp.* Meitec Corp. Mito Securities Co., Ltd. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group, Inc. Mitsubishi UFJ Lease & Finance Co., Ltd. Mitsui Fudosan Co., Ltd. Mizuho Financial Group, Inc. 10 Mori Hills REIT Investment Corp. - REIT* 15 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) 2 Mori Trust Sogo Reit, Inc. - REIT $ MS&AD Insurance Group Holdings Musashino Bank Ltd.* Namco Bandai Holdings, Inc. Namura Shipbuilding Co., Ltd. 9 NanoCarrier Co., Ltd.* Nanto Bank Ltd.* NEC Corp. NEC Networks & System Integration Corp.* Nexon Co., Ltd. NHK Spring Co., Ltd. Nihon Nohyaku Co., Ltd.* Nintendo Co., Ltd. 4 Nippon Accommodations Fund, Inc. - REIT* 4 Nippon Building Fund, Inc. - REIT Nippon Express Co., Ltd. Nippon Konpo Unyu Soko Co., Ltd.* Nippon Paint Co., Ltd. Nippon Road Co., Ltd.* Nippon Seiki Co., Ltd.* Nippon Shinyaku Co., Ltd. Nippon Synthetic Chemical Industry Co., Ltd.* Nippon Telegraph & Telephone Corp. Nippon Yusen KK Nishimatsu Construction Co., Ltd.* Nishio Rent All Co., Ltd. NKSJ Holdings, Inc. Nomura Holdings, Inc. Nomura Real Estate Holdings, Inc. 2 Nomura Real Estate Residential Fund, Inc. - REIT North Pacific Bank Ltd. NTT DOCOMO, Inc. Obara Group, Inc.* Oji Holdings Corp. Okabe Co., Ltd.* Okasan Securities Group, Inc.* Oki Electric Industry Co., Ltd.* Okinawa Electric Power Co., Inc. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Okumura Corp. $ Omron Corp. ORIX Corp. 18 Orix JREIT, Inc. - REIT Osaka Gas Co., Ltd. Pal Co., Ltd. PanaHome Corp. Panasonic Corp. Pigeon Corp. Pocket Card Co., Ltd. Pola Orbis Holdings, Inc. 2 Premier Investment Corp. - REIT Rengo Co., Ltd. Resona Holdings, Inc. Resorttrust, Inc.* Rohm Co., Ltd. Round One Corp.* Ryohin Keikaku Co., Ltd. Ryosan Co., Ltd. San-In Godo Bank Ltd. Sangetsu Co., Ltd. Sankyo Co., Ltd. Sanwa Holdings Corp. Secom Co., Ltd. Seiko Epson Corp. Seino Holdings Co., Ltd. Sekisui Chemical Co., Ltd.* Sekisui House Ltd. 2 Sekisui House SI Investment Co. - REIT Senko Co., Ltd. Seria Co., Ltd. Seven & I Holdings Co., Ltd. Shimamura Co., Ltd.* Shindengen Electric Manufacturing Co., Ltd.* Shinsei Bank Ltd. Shionogi & Co., Ltd. Showa Corp.* SoftBank Corp. Sojitz Corp. Sosei Group Corp.* 16 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Sotetsu Holdings, Inc.* $ Sparx Group Co., Ltd.* Start Today Co., Ltd. Sumitomo Chemical Co., Ltd. Sumitomo Forestry Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Real Estate Sales Co., Ltd.* Sumitomo Realty & Development Co., Ltd. Sumitomo Warehouse Co., Ltd. Sundrug Co., Ltd. Suzuken Co., Ltd. Suzuki Motor Corp. T&D Holdings, Inc. Taikisha Ltd. Taisei Corp. Takashimaya Co., Ltd. Takuma Co., Ltd.* Tecmo Koei Holdings Co., Ltd. THK Co., Ltd.* Toho Co., Ltd. Tokai Rika Co., Ltd.* Tokai Tokyo Financial Holdings, Inc. Tokio Marine Holdings, Inc. Tokyo Dome Corp.* Tokyo Electric Power Co., Inc.* Tokyo Electron Ltd. Tokyo Gas Co., Ltd. Tokyo Seimitsu Co., Ltd.* Tokyo Tatemono Co., Ltd. Tokyu Corp. Tokyu Fudosan Holdings, Corp.* 10 Tokyu, Inc. - REIT 2 Top, Inc. - REIT Tosoh Corp. TOTO Ltd. Toyo Seikan Group Holdings Ltd. Toyo Tire & Rubber Co., Ltd. Toyoda Gosei Co., Ltd. Toyota Boshoku Corp. Number of Shares Value COMMON STOCK (Continued) JAPAN (Continued) Toyota Motor Corp. $ Transcosmos, Inc. TS Tech Co., Ltd.* Tsuruha Holdings, Inc. TV Asahi Corp.* 38 UACJ Corp.* Ube Industries Ltd. Ulvac, Inc.* United Arrows Ltd. 6 United Urban Investment Corp. - REIT Universal Entertainment Corp. Welcia Holdings Co., Ltd. West Japan Railway Co. Yahoo Japan Corp. Yomiuri Land Co., Ltd.* JERSEY – 0.2% Beazley PLC Centamin PLC* Delphi Automotive PLC Informa PLC Kentz Corp. Ltd. Shire PLC LUXEMBOURG – 0.0% AZ Electronic Materials S.A.* GAGFAH S.A.* MALAYSIA – 2.6% AMMB Holdings Bhd Axiata Group Bhd CIMB Group Holdings Bhd DiGi.Com Bhd Genting Bhd IOI Corp. Bhd Kuala Lumpur Kepong Bhd Malayan Banking Bhd Maxis Bhd Petronas Chemicals Group Bhd Public Bank Bhd Sime Darby Bhd 17 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) MALAYSIA (Continued) Telekom Malaysia Bhd $ Tenaga Nasional Bhd UMW Holdings Bhd MALTA – 0.0% Unibet Group PLC* MAURITIUS – 0.0% Golden Agri-Resources Ltd. MEXICO – 0.8% Alfa S.A.B. de C.V. - Class A America Movil S.A.B. de C.V. - Series L - ADR Coca-Cola Femsa S.A.B. de C.V. - Series L - ADR Genomma Lab Internacional S.A.B. de C.V. - Class B* Grupo Bimbo S.A.B. de C.V. - Series A Grupo Financiero Santander Mexico S.A.B. de C.V. - Class B - ADR Mexichem S.A.B. de C.V. Wal-Mart de Mexico S.A.B. de C.V. - Series V NETHERLANDS – 1.7% 87 Aalberts Industries N.V. Aegon N.V. Airbus Group N.V. Akzo Nobel N.V. Eurocommercial Properties N.V. ING Groep N.V.* Koninklijke Ahold N.V. Koninklijke Philips N.V. LyondellBasell Industries N.V. - Class A Nieuwe Steen Investments N.V. - REIT Nutreco N.V. PostNL N.V.* Reed Elsevier N.V. STMicroelectronics N.V. Vastned Retail N.V. - REIT* Number of Shares Value COMMON STOCK (Continued) NETHERLANDS (Continued) Wereldhave N.V. - REIT $ NORWAY – 0.1% Algeta A.S.A.* DNO International A.S.A.* REC Silicon A.S.A.* Sparebanken 1 SMN Tomra Systems A.S.A. POLAND – 0.7% Bank Pekao S.A. Bank Zachodni WBK S.A. Orange Polska S.A. PGE S.A. Polskie Gornictwo Naftowe i Gazownictwo S.A. Powszechna Kasa Oszczednosci Bank Polski S.A. Powszechny Zaklad Ubezpieczen S.A. PUERTO RICO – 0.1% Popular, Inc.* RUSSIAN FEDERATION – 0.4% Gazprom OAO - ADR Lukoil OAO - ADR MMC Norilsk Nickel OJSC - ADR Mobile Telesystems OJSC - ADR Rosneft OAO - GDR GDR Tatneft OAO - ADR SINGAPORE – 0.6% Ascendas Real Estate Investment Trust - REIT Avago Technologies Ltd. CapitaCommercial Trust - REIT1 CapitaLand Ltd.1 CapitaMall Trust - REIT CapitaMalls Asia Ltd. City Developments Ltd. ComfortDelGro Corp. Ltd. DBS Group Holdings Ltd. 18 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) SINGAPORE (Continued) Flextronics International Ltd.* $ Global Logistic Properties Ltd. Hutchison Port Holdings Trust - Class U1 Jardine Cycle & Carriage Ltd. Keppel - REIT Keppel Corp. Ltd. Keppel Land Ltd. Olam International Ltd. Oversea-Chinese Banking Corp. Ltd. Sembcorp Industries Ltd. Sembcorp Marine Ltd.1 Singapore Airlines Ltd. Singapore Exchange Ltd.1 Singapore Press Holdings Ltd.1 Singapore Technologies Engineering Ltd. Singapore Telecommunications Ltd. StarHub Ltd. United Overseas Bank Ltd. UOL Group Ltd. Wilmar International Ltd. Yangzijiang Shipbuilding Holdings Ltd.1 SOUTH AFRICA – 2.4% Aspen Pharmacare Holdings Ltd. Barclays Africa Group Ltd. Bidvest Group Ltd. FirstRand Ltd. Kumba Iron Ore Ltd. Life Healthcare Group Holdings Ltd. Mediclinic International Ltd. Mr Price Group Ltd. MTN Group Ltd. Naspers Ltd. - N Shares Nedbank Group Ltd. Netcare Ltd. Sanlam Ltd. Sasol Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. Number of Shares Value COMMON STOCK (Continued) SOUTH AFRICA (Continued) Steinhoff International Holdings Ltd. $ Tiger Brands Ltd. Vodacom Group Ltd. Woolworths Holdings Ltd. SOUTH KOREA – 2.3% Amorepacific Corp. Cheil Industries, Inc. Daelim Industrial Co., Ltd. Daewoo International Corp. E-Mart Co., Ltd. Hyundai Glovis Co., Ltd. Hyundai Mobis Hyundai WIA Corp. Kangwon Land, Inc.* Kia Motors Corp. KT Corp. KT&G Corp. LG Chem Ltd. LG Display Co., Ltd.* LG Household & Health Care Ltd. LG Uplus Corp. NAVER Corp. 41 Orion Corp.* 67 POSCO Samsung C&T Corp. Samsung Electro-Mechanics Co., Ltd. Samsung Electronics Co., Ltd. Samsung Engineering Co., Ltd.* Samsung Fire & Marine Insurance Co., Ltd. Samsung Techwin Co., Ltd. SK Telecom Co., Ltd. SPAIN – 0.8% ACS Actividades de Construccion y Servicios S.A. Banco Bilbao Vizcaya Argentaria S.A. Banco Santander SA CaixaBank S.A. Duro Felguera S.A. Ebro Foods S.A. 19 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) SPAIN (Continued) Ence Energia y Celulosa S.A $ Fomento de Construcciones y Contratas S.A.* Gamesa Corp. Tecnologica S.A.* Gas Natural SDG S.A. Iberdrola S.A. Sacyr S.A.* SWEDEN – 0.8% AarhusKarlshamn A.B. Axfood A.B. Bilia A.B. - A Shares Castellum A.B. Electrolux A.B. - Series B Fabege A.B. Hufvudstaden A.B. - A Shares ICA Gruppen A.B.* Intrum Justitia A.B.* Investment A.B. Kinnevik - B Shares Investor A.B. - B Shares Kungsleden A.B. Loomis A.B. - Class B Lundbergforetagen A.B. - B Shares SAS A.B.* Skandinaviska Enskilda Banken A.B. - Class A Svenska Cellulosa A.B. SCA - Class B Swedish Match A.B. Telefonaktiebolaget LM Ericsson - B Shares Trelleborg A.B. - B Shares Wallenstam A.B. - B Shares Wihlborgs Fastigheter A.B.* SWITZERLAND – 2.5% Actelion Ltd. Adecco S.A. Allied World Assurance Co. Holdings A.G. Allreal Holding A.G. Baloise Holding A.G. Basilea Pharmaceutica COMMON STOCK (Continued) SWITZERLAND (Continued) Bucher Industries A.G. $ Forbo Holding A.G. Foster Wheeler A.G.* 9 Galenica A.G. 85 Georg Fischer A.G.* Givaudan S.A. Helvetia Holding A.G. Logitech International S.A. 57 Mobimo Holding A.G. Nestle S.A. Novartis A.G. OC Oerlikon Corp. A.G. PSP Swiss Property A.G. Roche Holding A.G. 39 Sika A.G. Sulzer A.G. Swiss Life Holding A.G.* Swiss Re A.G. TE Connectivity Ltd. Valora Holding A.G. TAIWAN – 1.6% Cheng Shin Rubber Industry Co., Ltd. Chunghwa Telecom Co., Ltd.* Compal Electronics, Inc. Far Eastern Department Stores Ltd. Far EasTone Telecommunications Co., Ltd. Foxconn Technology Co., Ltd. Hon Hai Precision Industry Co., Ltd. HTC Corp. Largan Precision Co., Ltd.* Novatek Microelectronics Corp.* President Chain Store Corp. Quanta Computer, Inc.* Realtek Semiconductor Corp. Taiwan Mobile Co., Ltd.* Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Uni-President Enterprises Corp.* Wistron Corp. 20 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) THAILAND – 0.5% Advanced Info Service PCL $ Bangkok Bank PCL Bangkok Dusit Medical Services PCL CP ALL PCL PTT Global Chemical PCL PTT PCL TURKEY – 0.4% BIM Birlesik Magazalar AS KOC Holding AS Turk Hava Yollari* Turk Telekomunikasyon AS Turkcell Iletisim Hizmetleri AS* UNITED KINGDOM – 5.6% 3i Group PLC Abcam PLC Afren PLC* Alent PLC Aon PLC ARM Holdings PLC ASOS PLC* Associated British Foods PLC Babcock International Group PLC Bank of Georgia Holdings PLC Barclays PLC BBA Aviation PLC Bellway PLC Berendsen PLC Betfair Group PLC BHP Billiton PLC Big Yellow Group PLC - REIT Bodycote PLC BP PLC British Land Co. PLC - REIT British Sky Broadcasting Group PLC Britvic PLC BT Group PLC Cable & Wireless Communications PLC Cairn Energy PLC* Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Capital & Counties Properties PLC $ Centrica PLC Cineworld Group PLC Close Brothers Group PLC Crest Nicholson Holdings PLC* CSR PLC Daily Mail & General Trust PLC - A Shares Derwent London PLC - REIT Dignity PLC Diploma PLC* Dixons Retail PLC* Domino Printing Sciences PLC Drax Group PLC DS Smith PLC Dunelm Group PLC easyJet PLC EnQuest PLC* Enterprise Inns PLC* Fidessa Group PLC Genus PLC Go-Ahead Group PLC* Grainger PLC Great Portland Estates PLC - REIT Greene King PLC Halfords Group PLC Hammerson PLC - REIT Hansteen Holdings PLC - REIT Hays PLC Hikma Pharmaceuticals PLC Home Retail Group PLC Homeserve PLC Howden Joinery Group PLC HSBC Holdings PLC ICAP PLC IG Group Holdings PLC IMI PLC Intermediate Capital Group PLC Interserve PLC Investec PLC ITE Group PLC 21 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) ITV PLC $ Jardine Lloyd Thompson Group PLC Jazztel PLC* JD Wetherspoon PLC Keller Group PLC Laird PLC Land Securities Group PLC - REIT Lloyds Banking Group PLC* Londonmetric Property PLC - REIT Marks & Spencer Group PLC Micro Focus International PLC Millennium & Copthorne Hotels PLC Mitchells & Butlers PLC* Mondi PLC National Express Group PLC Next PLC Northgate PLC* Ophir Energy PLC* Pace PLC Pennon Group PLC Persimmon PLC Premier Foods PLC* Premier Oil PLC QinetiQ Group PLC Quindell PLC* Reckitt Benckiser Group PLC Redrow PLC Restaurant Group PLC Rightmove PLC Rio Tinto PLC Rockhopper Exploration PLC* Royal Dutch Shell PLC - A Shares Royal Dutch Shell PLC - B Shares RPC Group PLC RPS Group PLC Savills PLC Schroders PLC Shaftesbury PLC - REIT* SIG PLC Smith & Nephew PLC Soco International PLC Number of Shares Value COMMON STOCK (Continued) UNITED KINGDOM (Continued) Spectris PLC $ St. Modwen Properties PLC Stagecoach Group PLC SuperGroup PLC* Synergy Health PLC Synthomer PLC TalkTalk Telecom Group PLC Telecom Plus PLC Thomas Cook Group PLC* Travis Perkins PLC TUI Travel PLC Tullett Prebon PLC Unilever PLC Unite Group PLC* Vodafone Group PLC WH Smith PLC* 57 Whitbread PLC WS Atkins PLC UNITED STATES – 43.0% 8x8, Inc.* A Schulman, Inc. AAR Corp. Abbott Laboratories Achillion Pharmaceuticals, Inc.*1 2 Activision Blizzard, Inc. Advanced Energy Industries, Inc.* AECOM Technology Corp.* Aetna, Inc. Affymetrix, Inc.*1 2 AK Steel Holding Corp.*2 Akamai Technologies, Inc.* Alaska Air Group, Inc.2 Albany International Corp. - Class A Alexandria Real Estate Equities, Inc. - REIT Alliant Techsystems, Inc. Allstate Corp. Alon USA Energy, Inc.2 Altra Industrial Motion Corp. Altria Group, Inc. 22 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Amazon.com, Inc.* $ AMERCO American Capital Agency Corp. - REIT American Capital Ltd.* American Electric Power Co., Inc. American Financial Group, Inc. American International Group, Inc. American States Water Co. American Tower Corp. - REIT Ameriprise Financial, Inc. AmerisourceBergen Corp. Amgen, Inc. Anadarko Petroleum Corp. Andersons, Inc.2 ANN, Inc.* Annaly Capital Management, Inc. - REIT Apollo Education Group, Inc.* Apple, Inc. Archer-Daniels-Midland Co.2 Ares Capital Corp.2 Arkansas Best Corp. Arlington Asset Investment Corp. - Class A1 2 Arrow Electronics, Inc.* Arthur J. Gallagher & Co. Assurant, Inc. AT&T, Inc. AvalonBay Communities, Inc. - REIT AVANIR Pharmaceuticals, Inc. - Class A*2 Avery Dennison Corp. Avnet, Inc. Bank of America Corp. Bank of New York Mellon Corp. Banner Corp. Benchmark Electronics, Inc.*2 Best Buy Co., Inc. Biogen Idec, Inc.* BlackRock, Inc. Boeing Co. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) BOK Financial Corp. $ Booz Allen Hamilton Holding Corp. Boston Properties, Inc. - REIT Boston Scientific Corp.* Bravo Brio Restaurant Group, Inc.*2 Bristow Group, Inc. Broadcom Corp. - Class A Broadridge Financial Solutions, Inc. Brocade Communications Systems, Inc.*2 Brooks Automation, Inc. Brown & Brown, Inc. Brown Shoe Co., Inc. CA, Inc. Cabot Microelectronics Corp.*2 Cabot Oil & Gas Corp. California Water Service Group Calix, Inc.*2 Cambrex Corp.* Capella Education Co. Cardinal Health, Inc. CareFusion Corp.* Carlisle Cos., Inc. Cato Corp. - Class A2 CBS Corp. - Class B Celgene Corp.* Century Aluminum Co.* CF Industries Holdings, Inc. Chemtura Corp.* Chesapeake Lodging Trust - REIT Chevron Corp.2 Chimera Investment Corp. - REIT2 Chiquita Brands International, Inc.* Cigna Corp. Cimarex Energy Co. Cinemark Holdings, Inc. CIRCOR International, Inc. Cisco Systems, Inc. Citigroup, Inc. CME Group, Inc. CNO Financial Group, Inc. 23 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Coca-Cola Co. $ Cognizant Technology Solutions Corp. - Class A*2 Comcast Corp. Comcast Corp. - Class A Comerica, Inc. Computer Programs & Systems, Inc. Computer Sciences Corp. comScore, Inc.*2 CONMED Corp. Constant Contact, Inc.*2 Cooper Cos., Inc.2 CoreLogic, Inc.* Coresite Realty Corp. - REIT Corrections Corp. of America - REIT Cousins Properties, Inc. - REIT Cracker Barrel Old Country Store, Inc. Crane Co. Cray, Inc.* Credit Acceptance Corp.* Crocs, Inc.* CSG Systems International, Inc. CVS Caremark Corp. Cynosure, Inc. - Class A* Deere & Co. Delek U.S. Holdings, Inc.2 DIRECTV* Discover Financial Services DISH Network Corp. - Class A* DST Systems, Inc. DTE Energy Co. Duke Energy Corp. Dun & Bradstreet Corp. DuPont Fabros Technology, Inc. - REIT2 DXP Enterprises, Inc.* Dycom Industries, Inc.* Dynavax Technologies Corp.*2 Edison International Electronic Arts, Inc.* Eli Lilly & Co. EMCOR Group, Inc. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Emergent Biosolutions, Inc.* $ Emerson Electric Co. Encore Capital Group, Inc.* EnerNOC, Inc.* EPAM Systems, Inc.* EPL Oil & Gas, Inc.* Equity Lifestyle Properties, Inc. - REIT Equity Residential - REIT Essex Property Trust, Inc. - REIT Exelis, Inc. ExlService Holdings, Inc.*2 Express, Inc.* Extra Space Storage, Inc. - REIT2 Exxon Mobil Corp. Facebook, Inc. - Class A*2 FARO Technologies, Inc.*2 Ferro Corp.*2 Fidelity National Information Services, Inc. First Commonwealth Financial Corp.2 First Midwest Bancorp, Inc.2 First Potomac Realty Trust - REIT2 First Solar, Inc.*2 FleetCor Technologies, Inc.* FLIR Systems, Inc. Ford Motor Co. Forest Oil Corp.*2 Fred's, Inc. - Class A2 Frontier Communications Corp.1 2 Fusion-io, Inc.*2 GameStop Corp. - Class A1 2 Gap, Inc. General Electric Co. General Growth Properties, Inc. - REIT Gentiva Health Services, Inc.* Genworth Financial, Inc. - Class A* Geo Group, Inc. - REIT Gilead Sciences, Inc.* Global Cash Access Holdings, Inc.*2 Gold Resource Corp.2 Goldman Sachs Group, Inc. 24 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Google, Inc. - Class A* $ Greatbatch, Inc.*2 Groupon, Inc.*2 H&R Block, Inc. Hanmi Financial Corp. Hatteras Financial Corp. - REIT HCP, Inc. - REIT Health Care REIT, Inc. - REIT Helmerich & Payne, Inc. Hershey Co. Hess Corp. Hewlett-Packard Co. Home Depot, Inc. Honeywell International, Inc. Horace Mann Educators Corp. Hospitality Properties Trust - REIT Host Hotels & Resorts, Inc. - REIT Hovnanian Enterprises, Inc. - Class A* Howard Hughes Corp.* Humana, Inc. Huntington Bancshares, Inc. Huntsman Corp. IAC/InterActiveCorp ICU Medical, Inc.*2 Illinois Tool Works, Inc. Impax Laboratories, Inc.* Informatica Corp.* Ingram Micro, Inc. - Class A* Ingredion, Inc.2 Inland Real Estate Corp. - REIT2 Innospec, Inc. Insight Enterprises, Inc.*2 Insperity, Inc. Intel Corp. International Business Machines Corp. International Paper Co. Interpublic Group of Cos., Inc. Invacare Corp. Invesco Mortgage Capital, Inc. - REIT Investment Technology Group, Inc.*2 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) ION Geophysical Corp.*2 $ ITT Corp.2 ITT Educational Services, Inc.* Jabil Circuit, Inc. JM Smucker Co. Johnson & Johnson Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Kelly Services, Inc. - Class A KeyCorp Kforce, Inc. Kimberly-Clark Corp. Kimco Realty Corp. - REIT KLA-Tencor Corp. Kohl's Corp. Koppers Holdings, Inc.2 Korn/Ferry International*2 Kraton Performance Polymers, Inc.* Kroger Co. Kulicke & Soffa Industries, Inc.*2 L-3 Communications Holdings, Inc. La-Z-Boy, Inc.2 Lattice Semiconductor Corp.*2 Lear Corp. Legg Mason, Inc. Leidos Holdings, Inc. Lexmark International, Inc. - Class A2 LifePoint Hospitals, Inc.* Lincoln Electric Holdings, Inc. LinkedIn Corp. - Class A* Loral Space & Communications, Inc.* LSI Corp. LTC Properties, Inc. - REIT M&T Bank Corp. Macquarie Infrastructure Co. LLC Macy's, Inc. Magnachip Semiconductor Corp.* Manpowergroup, Inc. Marathon Oil Corp. Marathon Petroleum Corp. Marriott Vacations Worldwide Corp.* 25 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) MasterCard, Inc. - Class A2 $ Materion Corp. Maxim Integrated Products, Inc. McKesson Corp. Mead Johnson Nutrition Co. Medifast, Inc.* Medtronic, Inc. Mentor Graphics Corp. Merck & Co., Inc. Meritor, Inc.* MetLife, Inc. MFA Financial, Inc. - REIT Microsoft Corp. Mid-America Apartment Communities, Inc. - REIT2 Momenta Pharmaceuticals, Inc.*2 Monster Worldwide, Inc.* Movado Group, Inc. MSCI, Inc.* Mueller Industries, Inc. Mueller Water Products, Inc. - Class A Multimedia Games Holding Co., Inc.* MYR Group, Inc.* Myriad Genetics, Inc.*1 2 National Health Investors, Inc. - REIT National Retail Properties, Inc. - REIT Nektar Therapeutics*2 Nelnet, Inc. - Class A Netscout Systems, Inc.* Neurocrine Biosciences, Inc.*2 New Media Investment Group, Inc.* New Mountain Finance Corp. New York Times Co. - Class A2 Newcastle Investment Corp. - REIT2 Newmont Mining Corp. Newpark Resources, Inc.*2 News Corp.* NIC, Inc.2 Northrop Grumman Corp. NVIDIA Corp. Occidental Petroleum Corp. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Oceaneering International, Inc. $ Oil States International, Inc.* Omnicare, Inc. Omnicell, Inc.*2 Oracle Corp. OraSure Technologies, Inc.*2 Oshkosh Corp. Owens-Illinois, Inc.* Packaging Corp. of America Patterson-UTI Energy, Inc. PDL BioPharma, Inc.1 2 PepsiCo, Inc. PetMed Express, Inc. Pfizer, Inc. PG&E Corp. PharMerica Corp.* Phillips 66 Pilgrim's Pride Corp.*2 Pioneer Energy Services Corp.* Piper Jaffray Cos.* PNC Financial Services Group, Inc. Popeyes Louisiana Kitchen, Inc.* Post Properties, Inc. - REIT2 Potlatch Corp. - REIT2 PPG Industries, Inc. Primerica, Inc. Procter & Gamble Co. Prologis, Inc. - REIT Prospect Capital Corp.2 Prudential Financial, Inc. PS Business Parks, Inc. - REIT2 Public Storage - REIT QLogic Corp.*2 Quaker Chemical Corp. Quicksilver Resources, Inc.*1 2 Ramco-Gershenson Properties Trust - REIT2 Raymond James Financial, Inc. Raytheon Co. Red Robin Gourmet Burgers, Inc.*2 Reinsurance Group of America, Inc. 26 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Reliance Steel & Aluminum Co. $ Rite Aid Corp.* Riverbed Technology, Inc.*2 RLJ Lodging Trust - REIT2 Rogers Corp.* Rovi Corp.* Sabra Health Care REIT, Inc. - REIT Sanderson Farms, Inc.2 Sanmina Corp.* Sapient Corp.*2 ScanSource, Inc.*2 Sears Holdings Corp.*1 2 Select Comfort Corp.*2 Select Medical Holdings Corp. Service Corp. International Silicon Image, Inc.* Simon Property Group, Inc. - REIT Skechers U.S.A., Inc. - Class A*2 Skullcandy, Inc.*2 SL Green Realty Corp. - REIT SLM Corp. Smith & Wesson Holding Corp.*1 2 Solera Holdings, Inc. Sonic Corp.* Sonus Networks, Inc.*2 Sovran Self Storage, Inc. - REIT Spansion, Inc. - Class A*2 Spirit Aerosystems Holdings, Inc. - Class A* SPX Corp. St. Jude Medical, Inc. STAG Industrial, Inc. - REIT2 Stamps.com, Inc.* Standard Motor Products, Inc. Starwood Property Trust, Inc. - REIT Starz - Class A* Steel Dynamics, Inc. Steelcase, Inc. - Class A Stewart Information Services Corp. Stone Energy Corp.* Stryker Corp. Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Summit Hotel Properties, Inc. - REIT $ SunCoke Energy, Inc.* Superior Energy Services, Inc. Symantec Corp. Symetra Financial Corp. Synopsys, Inc.* Syntel, Inc.* Tech Data Corp.* Techne Corp. Telephone & Data Systems, Inc. Terex Corp. Tesoro Corp. TETRA Technologies, Inc.* TIBCO Software, Inc.* Time Warner Cable, Inc. Time Warner, Inc. Timken Co. Towers Watson & Co. - Class A2 Travelers Cos., Inc.2 Travelzoo, Inc.*2 Trex Co., Inc.* Triangle Petroleum Corp.* TrueBlue, Inc.* Tutor Perini Corp.*2 Tyson Foods, Inc. - Class A UniFirst Corp. Unisys Corp.* United Online, Inc.2 United Therapeutics Corp.* UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B Unum Group USANA Health Sciences, Inc.*1 2 Vaalco Energy, Inc.* Ventas, Inc. - REIT Verizon Communications, Inc. Vertex Pharmaceuticals, Inc.* Viacom, Inc. - Class B Viad Corp. ViewPoint Financial Group, Inc. 27 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Shares Value COMMON STOCK (Continued) UNITED STATES (Continued) Visa, Inc. - Class A $ Visteon Corp.* Vonage Holdings Corp.*2 Vornado Realty Trust - REIT Wal-Mart Stores, Inc. Walgreen Co. Walt Disney Co. Waste Management, Inc. Webster Financial Corp. WellPoint, Inc. Wells Fargo & Co. Western Digital Corp. Western Refining, Inc. Westlake Chemical Corp. Weyerhaeuser Co. - REIT Whiting Petroleum Corp.* Worthington Industries, Inc. WR Grace & Co.* Xerox Corp. Yahoo!, Inc.* TOTAL COMMON STOCK (Cost $166,222,053) PREFERRED STOCK – 0.3% BRAZIL – 0.0% Lojas Americanas S.A. GERMANY – 0.3% Henkel A.G. & Co. KGaA Porsche Automobil Holding S.E. UNITED KINGDOM – 0.0% IMI PLC TOTAL PREFERRED STOCK (Cost $582,333) Number of Shares Value SHORT-TERM INVESTMENTS – 8.5% COLLATERAL POOL INVESTMENTS FOR SECURITIES ON LOAN – 1.7% Collateral pool allocation3 $ MONEY MARKET FUNDS – 6.8% JPMorgan Prime Money Market Fund - Agency Shares, 0.01%2 4 TOTAL SHORT-TERM INVESTMENTS (Cost $17,132,971) TOTAL INVESTMENTS – 102.2% (Cost $183,937,357) Number of Contracts Value PURCHASED OPTIONS – 0.2% PURCHASED CALL OPTIONS – 0.0% S&P 500 Index 81 Exercise Price: $1,970, Expiration Date: March 22, 2014 S&P 500 Index - FLEX 85 Exercise Price: $1,885, Expiration Date: March 3, 2014 86 Exercise Price: $1,885, Expiration Date: March 5, 2014 84 Exercise Price: $1,920, Expiration Date: March 10, 2014 83 Exercise Price: $1,940, Expiration Date: March 12, 2014 81 Exercise Price: $1,965, Expiration Date: March 17, 2014 82 Exercise Price: $1,960, Expiration Date: March 19, 2014 81 Exercise Price: $1,985, Expiration Date: March 24, 2014 81 Exercise Price: $1,975, Expiration Date: March 26, 2014 S&P 500 Index - Weekly 84 Exercise Price: $1,910, Expiration Date: March 7, 2014 81 Exercise Price: $1,955, Expiration Date: March 14, 2014 28 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED CALL OPTIONS (Continued) 80 Exercise Price: $1,990, Expiration Date: March 28, 2014 $ PURCHASED PUT OPTIONS – 0.2% iShares MSCI EAFE Index Fund Exercise Price: $60, Expiration Date: March 22, 2014 Exercise Price: $60, Expiration Date: April 19, 2014 iShares MSCI EAFE Index Fund - FLEX Exercise Price: $59, Expiration Date: March 5, 2014 7 Exercise Price: $60, Expiration Date: March 12, 2014 Exercise Price: $57, Expiration Date: March 26, 2014 Exercise Price: $55, Expiration Date: April 2, 2014 Exercise Price: $59, Expiration Date: April 9, 2014 Exercise Price: $60, Expiration Date: April 23, 2014 iShares MSCI Emerging Markets Index Fund Exercise Price: $35, Expiration Date: March 22, 2014 Exercise Price: $34, Expiration Date: April 19, 2014 iShares MSCI Emerging Markets Index Fund - FLEX Exercise Price: $34, Expiration Date: March 5, 2014 19 Exercise Price: $35, Expiration Date: March 12, 2014 Exercise Price: $31, Expiration Date: March 26, 2014 Exercise Price: $31, Expiration Date: April 2, 2014 Exercise Price: $33, Expiration Date: April 9, 2014 Exercise Price: $34, Expiration Date: April 23, 2014 iShares Russell 2000 Index Fund Exercise Price: $104, Expiration Date: March 22, 2014 Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) Exercise Price: $101, Expiration Date: April 19, 2014 $ iShares Russell 2000 Index Fund - FLEX Exercise Price: $101, Expiration Date: March 5, 2014 13 Exercise Price: $104, Expiration Date: March 12, 2014 Exercise Price: $97, Expiration Date: March 26, 2014 Exercise Price: $92, Expiration Date: April 2, 2014 Exercise Price: $98, Expiration Date: April 9, 2014 Exercise Price: $103, Expiration Date: April 23, 2014 S&P 500 Index 53 Exercise Price: $1,665, Expiration Date: March 22, 2014 81 Exercise Price: $1,670, Expiration Date: March 22, 2014 53 Exercise Price: $1,650, Expiration Date: April 19, 2014 S&P 500 Index - FLEX 85 Exercise Price: $1,545, Expiration Date: March 3, 2014 — 86 Exercise Price: $1,545, Expiration Date: March 5, 2014 — 53 Exercise Price: $1,665, Expiration Date: March 5, 2014 20 84 Exercise Price: $1,625, Expiration Date: March 10, 2014 83 Exercise Price: $1,640, Expiration Date: March 12, 2014 53 Exercise Price: $1,670, Expiration Date: March 12, 2014 81 Exercise Price: $1,675, Expiration Date: March 17, 2014 82 Exercise Price: $1,650, Expiration Date: March 19, 2014 81 Exercise Price: $1,695, Expiration Date: March 24, 2014 55 Exercise Price: $1,600, Expiration Date: March 26, 2014 81 Exercise Price: $1,680, Expiration Date: March 26, 2014 29 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Contracts Value PURCHASED OPTIONS (Continued) PURCHASED PUT OPTIONS (Continued) 56 Exercise Price: $1,525, Expiration Date: April 2, 2014 $ 54 Exercise Price: $1,640, Expiration Date: April 9, 2014 53 Exercise Price: $1,665, Expiration Date: April 23, 2014 S&P 500 Index - Weekly 84 Exercise Price: $1,605, Expiration Date: March 7, 2014 81 Exercise Price: $1,665, Expiration Date: March 14, 2014 80 Exercise Price: $1,695, Expiration Date: March 28, 2014 TOTAL PURCHASED OPTIONS (Cost $1,250,156) TOTAL INVESTMENTS AND PURCHASED OPTIONS – 102.4% (Cost $185,187,513) Liabilities in excess of other assets – (2.4)% ) TOTAL NET ASSETS – 100.0% $ SHORT SECURITIES – (1.7)% WRITTEN OPTIONS – (1.7)% WRITTEN CALL OPTIONS – (1.6)% iShares MSCI EAFE Index Fund ) Exercise Price: $68, Expiration Date: March 22, 2014 ) ) Exercise Price: $69, Expiration Date: March 28, 2014 ) ) Exercise Price: $67, Expiration Date: April 19, 2014 ) ) Exercise Price: $69, Expiration Date: April 19, 2014 ) ) Exercise Price: $71, Expiration Date: May 17, 2014 ) iShares MSCI Emerging Markets Index Fund ) Exercise Price: $41, Expiration Date: March 22, 2014 ) Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) ) Exercise Price: $41, Expiration Date: April 4, 2014 $ ) ) Exercise Price: $42, Expiration Date: April 19, 2014 ) ) Exercise Price: $42, Expiration Date: April 19, 2014 ) ) Exercise Price: $43, Expiration Date: May 17, 2014 ) iShares Russell 2000 Index Fund ) Exercise Price: $119, Expiration Date: March 22, 2014 ) ) Exercise Price: $120, Expiration Date: March 31, 2014 ) ) Exercise Price: $119, Expiration Date: April 19, 2014 ) ) Exercise Price: $121, Expiration Date: April 19, 2014 ) ) Exercise Price: $122, Expiration Date: April 19, 2014 ) S&P 500 Index ) Exercise Price: $1,880, Expiration Date: March 22, 2014 ) ) Exercise Price: $1,885, Expiration Date: March 22, 2014 ) ) Exercise Price: $1,895, Expiration Date: April 19, 2014 ) ) Exercise Price: $1,910, Expiration Date: May 17, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,800, Expiration Date: March 3, 2014 ) ) Exercise Price: $1,800, Expiration Date: March 5, 2014 ) ) Exercise Price: $1,835, Expiration Date: March 10, 2014 ) ) Exercise Price: $1,850, Expiration Date: March 12, 2014 ) ) Exercise Price: $1,875, Expiration Date: March 17, 2014 ) ) Exercise Price: $1,870, Expiration Date: March 19, 2014 ) ) Exercise Price: $1,895, Expiration Date: March 24, 2014 ) 30 ASPIRIANT RISK-MANAGED GLOBAL EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) As of February 28, 2014 Number of Contracts Value SHORT SECURITIES (Continued) WRITTEN OPTIONS (Continued) WRITTEN CALL OPTIONS (Continued) ) Exercise Price: $1,885, Expiration Date: March 26, 2014 $ ) S&P 500 Index - Quarterly ) Exercise Price: $1,900, Expiration Date: March 31, 2014 ) S&P 500 Index - Weekly ) Exercise Price: $1,825, Expiration Date: March 7, 2014 ) ) Exercise Price: $1,890, Expiration Date: March 7, 2014 ) ) Exercise Price: $1,865, Expiration Date: March 14, 2014 ) ) Exercise Price: $1,900, Expiration Date: March 28, 2014 ) ) Exercise Price: $1,870, Expiration Date: April 4, 2014 ) ) WRITTEN PUT OPTIONS – (0.1)% S&P 500 Index ) Exercise Price: $1,760, Expiration Date: March 22, 2014 ) S&P 500 Index - FLEX ) Exercise Price: $1,630, Expiration Date: March 3, 2014 — ) Exercise Price: $1,630, Expiration Date: March 5, 2014 (7
